DETAILED ACTION
This office action is in response to the amendment filed 2/3/2021.
Claims 1-20 are pending. Claims 8-20 remain withdrawn from consideration.

Drawings
The drawings were received on 2/3/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2002/0070457).
Pertaining to claim 1, Sun shows, with reference to FIG. 2A, an interconnect structure, comprising: 
a first connecting line (120); 
a second connecting line (164) disposed over the first connecting line; and 
a connecting via (162) disposed in a dielectric structure (130) between the first connecting line and the second connecting line, and electrically connecting the first connecting line to the second connecting line; 
wherein the connecting via comprises a head portion (in 134) and a body portion (in 132), and a width of the head portion is greater than a width of the body portion (shown in FIG. 2A), 
Pertaining to claim 2, Sun shows the width of the head portion of the connecting via is less than a width of the second connecting line (FIG. 2A).
Pertaining to claim 4, Sun shows the dielectric structure comprises a multilayer structure (132/134).
Pertaining to claim 7, Sun shows the head portion and the body portion are monolithic (FIG. 4B-C and 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sun.
Sun teaches that the width of the head portion is greater than a width of the body portion, but fail to teach that the ratio is less than approximately 3.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the ratio to be less than approximately 3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The ratio affects properties such as resistivity and parasitic capacitance.
In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being anticipated by Lee et al. (US 10,510,658) in view of Sun.
Pertaining to claim 1, Lee shows, with reference to FIG. 2, an interconnect structure, comprising: 
a first connecting line (111); 
a second connecting line (131) disposed over the first connecting line; and 
a connecting via (120) disposed in a dielectric structure (150/160/180/190/170) between the first connecting line and the second connecting line, and electrically connecting the first connecting line to the second connecting line; wherein the connecting via comprises a head portion (upper portion) and a body portion (lower portion), and a width of the head portion (W3) is greater than a width of the body portion (W2).
Lee fails to show a top surface of the head portion of the connecting via includes a recess region filled with the second connecting line.
However, Sun teaches in FIG. 2A that, for a similar via structure including a head portion having a wider width than a body portion, a top surface of the head portion of the connecting via includes a recess region filled with the second connecting line (see 35 U.S.C. 102(a) rejection in view of Sun above).

Pertaining to claim 2, Lee shows the width of the head portion of the connecting via is less than a width of the second connecting line (shown in FIG. 1).
Pertaining to claim 4, Lee shows the dielectric structure comprises a multilayer structure (150/160/180/190/170).
Pertaining to claim 5, Lee shows the dielectric structure comprises two first dielectric layers (any two of 150, 160, 170) and a second dielectric layer (180, or more specifically 181 in FIG. 3) disposed between the two first dielectric layers, and an etching rate of the second dielectric layer is different from an etching rate of the two first dielectric layers (column 7, lines 61-63).
Pertaining to claim 6, Lee shows a height of the head portion of the connecting via is equal to or greater than a height of the body portion of the connecting via (FIG. 2).
Pertaining to claim 7, Lee shows the head portion and the body portion are monolithic (FIG. 2; column 11, line 66 – column 12, line 9).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL LUKE/Primary Examiner, Art Unit 2896